By the Court,

Dixon, C. J.
Consensus tollit errorem. The parties consented that the jury might seal their verdict, deliver it to the clerk, and disperse to their homes and not return.
No exceptions were taken to the charge and no question can be made upon it.
The statute (Priv. Laws of 1861, ch. 302, sec. 6), requiring the board of supervisors of the town and the common council of the city to select and return the names of persons qualified to serve as jurors before the last day of May in each year, is directory. If properly selected and returned afterwards, it is no ground of challenge. See Mills v. Johnson, 17 Wis., 598.
Judgment affirmed.